[Cite as State v. Pointer, 2014-Ohio-2383.]




                  Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                         No. 85195


                                        STATE OF OHIO
                                                          PLAINTIFF-APPELLEE

                                                    vs.

                                      DENNIS POINTER
                                                          DEFENDANT-APPELLANT




                                         JUDGMENT:
                                     APPLICATION DENIED


                              Cuyahoga County Court of Common Pleas
                                       Case No. CR-294529
                                    Application for Reopening
                                       Motion No. 473259

               RELEASED DATE:                 June 3, 2014
                              -i-


FOR APPELLANT

Dennis W. Pointer, pro se
Inmate No. 0169-139
P.O. Box 5600
Cleveland, Ohio 44101


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Diane Smilanick
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
PATRICIA ANN BLACKMON, P.J.:

       {¶1} Dennis Pointer has filed an application for reopening pursuant to App.R.

26(B). Pointer is attempting to reopen the appellate judgment, journalized in State v.

Pointer, 8th Dist. Cuyahoga No. 85195, 2005-Ohio-3587, which affirmed the denial of a

motion to withdraw a plea of guilty filed in        State v. Pointer, Cuyahoga C.P. No.

CR-351032. We decline to reopen Pointer’s appeal.

       {¶2} The appeal, which formed the basis of Pointer’s application for reopening,

concerned a postconviction motion. Specifically, Pointer’s appeal involved an appeal

from the denial of his motion to withdraw his plea of guilty. An application for reopening,

brought pursuant to App.R. 26(B) can only be employed to reopen an appeal from the

judgment of conviction and sentence, based upon a claim of ineffective assistance of

counsel. See State v. Loomer, 76 Ohio St.3d 398, 667 N.E.2d 1209 (1996). See also

State v. Bronczyk, 8th Dist. Cuyahoga No. 98664, 2013-Ohio-3129; State v. Nicholson, 8th

Dist. Cuyahoga No. 97873, 2013-Ohio-1786; and State v. Townsend, 8th Dist. Cuyahoga

No. 97544, 2013-Ohio-1653.      Because App.R. 26(B) applies only to the direct appeal of

a criminal conviction and sentence, it cannot now be employed to reopen the appeal that

dealt with a denial of a postconviction motion to withdraw a plea of guilty.
     {¶3} Accordingly, the application for reopening is denied.




PATRICIA ANN BLACKMON, PRESIDING JUDGE

EILEEN T. GALLAGHER, J., and
TIM McCORMACK, J., CONCUR